     Case 2:18-bk-10399-NB     Doc 39 Filed 11/23/18 Entered 11/23/18 17:25:17        Desc
                                Main Document     Page 1 of 3


 1     James D. Hornbuckle SBN 230407
 2     18000 Studebaker Road, Suite 700
       Cerritos, CA 90703
 3     Telephone: 888-990-1211
 4     Fax: 888-990-1213

 5     Attorney for Debtor,
       Mae E. Wood
 6

 7                            UNITED STATES BANKRUPTCY COURT
 8              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
 9
       In re                                          )   Case No. 2:18-bk-10399
10                                                    )
                                                      )
11     Mae E. Wood,                                   )   Hon. Judge Neil W. Bason
                                                      )
12                                                    )   Chapter 13
                                                      )
13                                                    )
                                  Debtor,             )   NOTICE OF WITHDRAWAL OF
14                                                    )   MOTION FOR SETTING OF
                                                      )
15                                                    )   PROPERTY VALUE [DOCKET
                                                      )   NUMBER 26]
16                                                    )
                                                      )
17                                                    )
                                                      )
18

19

20             TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY
21     JUDGE, CHAPTER 13 TRUSTEE KATHEY DOCKERY, CREDITOR TRINITY
22     FINANCIAL SERVICES , LLC, PARTIES IN INTEREST AND COUNSEL OF RECORD:
23             Please take notice that Debtor Mae E. Wood ("Debtor") hereby withdraws the Motion
24     for Setting Property Value of 6724 Almaden Drive Fontana, CA filed in this case as Docket
25     Number 26 on July 31, 2018.
26

27                                                    /s/ James D. Hornbuckle
28
       DATED: Nov. 23, 2018                    By:   James D. Hornbuckle
                                                     Attorney for Debtor Mae E. Wood




       NOTICE OF WITHDRAWAL OF MOTION FOR SETTING OF PROPERTY VALUE [DOCKET NUMBER 26] – PAGE 1
     Case 2:18-bk-10399-NB              Doc 39 Filed 11/23/18 Entered 11/23/18 17:25:17                              Desc
                                         Main Document     Page 2 of 3


 1
                                           PROOF OF SERVICE OF DOCUMENT
 2

 3     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
       18000 Studebaker Road, Suite 700 Cerritos, CA 90703
 4
       A true and correct copy of the foregoing document described as NOTICE OF WITHDRAWAL OF MOTION FOR
 5     SETTING OF PROPERTY VALUE [DOCKET NUMBERS 26] will be served or was served (a) on the judge in chambers
       in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:
 6
       I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF") - Pursuant to controlling General
 7     Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing document will be served by the court via NEF and hyperlink
       to the document. On Nov. 23, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
 8     determined that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the email
       address(es) indicated below:
 9
       Camaray D Callier-Henderson on behalf of Creditor Pingora Loan Servicing, LLC chenderson@mclaw.org,
10     CACD_ECF@mclaw.org

       Kathy A Dockery (TR) efiling@CH13LA.com
11
       Sean C Ferry on behalf of Creditor The Bank Of New York Mellon F/K/A The Bank Of New York As Successor In
12     Interest To JP Morgan Chase Bank, N.A. As Trustee For Novastar Mortgage Funding Trust, Series 2006-MTA1,
       Novastar Home Equity Loan sferry@ecf.courtdrive.com, bkyecf@rasflaw.com
13
       Rafael R Garcia-Salgado on behalf of Creditor Trinity Financial Services, LLC rgarcia@bwslaw.com,
14     bantle@bwslaw.com,rjr-nef@bwslaw.com,jgomez@bwslaw.com

15     James D. Hornbuckle on behalf of Debtor Mae E. Wood jdh@cornerstonelawcorp.com

16     Richard J Reynolds on behalf of Creditor Trinity Financial Services, LLC
       rreynolds@bwslaw.com,
       psoeffner@bwslaw.com,tmims@bwslaw.com,rjrnef@bwslaw.com;fcabezas@bwslaw.com
17
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
18
          Service information continued on attached page
19
       II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served):
20     On Nov. 23, 2018, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case
       or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first
21     class, postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
       declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
22
          Service information continued on attached page
23
       III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or
24     entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on      , I served the following person(s) and/or entity(ies)
       by personal delivery, or (for those who consented in writing to such service method), by facsimile transmission and/or
25     email as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than
       24 hours after the document is filed.
26
         Service information continued on attached pageI declare under penalty of perjury under the laws of the United States of
27     America that the foregoing is true and correct.

28     Nov. 23, 2018           James D. Hornbuckle 230407                     /s/ James D. Hornbuckle
       Date                    Type Name                                      Signature




        NOTICE OF WITHDRAWAL OF MOTION FOR SETTING OF PROPERTY VALUE [DOCKET NUMBER 26] – PAGE 2
     Case 2:18-bk-10399-NB        Doc 39 Filed 11/23/18 Entered 11/23/18 17:25:17    Desc
                                   Main Document     Page 3 of 3


 1     Service List:

 2     Trinity Financial Services, LLC
       Attn: President
 3     2618 San Miguel Drive, Ste 303
       Newport Beach, CA 92660
 4
       Trinity Financial Services, LLC
 5     c/o Registered Agent Incorp Services, Inc.
       5716 Corsa Ave., Suite 110
 6     Westlake Village, CA 91362

 7     Trinity Financial Services, LLC
       c/o Registered Agent Incorp Services, Inc.
 8     3773 Howard Hugfhes Pkwy, Suite 500S
       Las Vegas, NV 89169
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




        NOTICE OF WITHDRAWAL OF MOTION FOR SETTING OF PROPERTY VALUE [DOCKET NUMBER 26] – PAGE 3
